UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-7411


ANTHONY WRIGHT,

                     Plaintiff - Appellant,

              v.

LT. OXENDINE; CHAPLAIN HOVIS; FRANKLIN GRAHAM; CLAYTON
BREWER,

                     Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. James C. Dever III, District Judge. (5:18-ct-03146-D)


Submitted: December 17, 2020                                Decided: December 22, 2020


Before THACKER, HARRIS, and QUATTLEBAUM, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Anthony Wright, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Anthony Wright appeals the district court’s order granting Defendants’ motion for

summary judgment and dismissing without prejudice Wright’s 42 U.S.C. § 1983 complaint

on the ground that Wright failed to exhaust his administrative remedies prior to filing his

complaint. See 42 U.S.C. § 1997e(a); Ross v. Blake, 136 S Ct. 1850, 1854-55 (2016)

(stating that inmate must exhaust available administrative remedies before filing suit

challenging prison conditions). We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district court. Wright v. Oxendine,

No. 5:18-ct-03146-D (E.D.N.C. Sept. 9, 2020). We dispense with oral argument because

the facts and legal contentions are adequately presented in the materials before this court

and argument would not aid the decisional process.

                                                                              AFFIRMED




                                            2